477 So. 2d 1030 (1985)
Edward J. BUONOPANE, M.D., Appellant,
v.
Russell C. FRITZ, Appellee.
No. 84-933.
District Court of Appeal of Florida, Fourth District.
September 25, 1985.
Gary M. Farmer of Gary M. Farmer, P.A., Fort Lauderdale, for appellant.
John P. Shevock of Gillespie, McCormick, McFall, Gilbert & McGee, Fort Lauderdale, for appellee.

ON MOTION FOR REHEARING
LETTS, Judge.
We grant the motion for rehearing, vacate the prior opinion in this cause, and substitute the following:
In this civil case, the jury brought in a zero verdict in favor of the plaintiff on the question of compensatory damages. Paradoxically, in a separate verdict form, they assessed punitive damages in the amount of $3,000.
The law in Florida is clear that one cannot recover for punitive damages if no compensatory damages are awarded. Lassitter v. International Union of Operating Engineers, 349 So. 2d 622 (Fla. 1977) and Raffa v. Dania Bank, 372 So. 2d 1173 (Fla. 4th DCA 1979).
Accordingly, we reverse and direct a judgment in favor of the appellant. However, this court cannot remand the action for a new trial on the issue of damages since the absence by the appellee of a cross appeal from the order denying the appellee's new trial motion constituted a waiver of such a request. Raffa.
REVERSED AND REMANDED.
DOWNEY and GLICKSTEIN, JJ., concur.